DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim 5 is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Shinoda et al. (US 2019/0067032 A1).

	
Regarding to claim 5, Shinoda discloses an etching apparatus for etching a tungsten film comprising:
	a processing chamber (101) (See paragraph 0038-0039, Fig 1);
	an object (318) to be processed that is placed in the processing chamber and has a tungsten film (321) over at least part of the surface (paragraph 0053-0054);
	a stage (102) for placing the object to be process (paragraph 0060, fig 1);
	a cooling means for cooing the object to be processing (paragraph 0042, 0060);
	a plasma source for supplying plasma of organic gas containing fluorine and plasma of oxygen gas to the processing chamber (paragraph 0049-0052);

	and a heating means for heating the object to be processed (paragraph 0047, 0056).

5.	Claim 5 is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Kudo et al. (US 2018/0211824 A1).
Regarding to claim 6, Kudo discloses an etching apparatus for etching a tungsten film comprising:
	a processing chamber (12c) (See paragraph 0037-0038, Fig 3);
	an object (W) to be processed that is placed in the processing chamber and has a tungsten film over at least part of the surface (paragraph 0035);
	a stage (20) for placing the object to be process (paragraph 0039-0040, Fig 3);
	a cooling means for cooing the object to be processing (paragraph 0016, 0042-0043);
	a plasma source for supplying plasma of organic gas containing fluorine and plasma of oxygen gas to the processing chamber (paragraph 0047-0050);
	a vacuum pump (50) for depressurizing the processing chamber (paragraph 0052, 0090);
	and a heating means for heating the object to be processed (paragraph 0016, 0040, and 0104).

Allowable Subject Matter
6.	Claims 1-4 are allowed.
Regarding to claims 1-4, the cited prior arts fail to disclose or suggest depositing a fluorocarbon layer over the upper surface of a film layer to be processed that is formed over the upper surface of the wafer beforehand and contains tungsten, and forming an intermediate layer that contains tungsten and fluorine in the film layer to be processed and is self-limiting between the fluorocarbon layer and the film layer to be processed; and
a second processing step of supplying particles in plasma formed in the processing chamber by using a gas containing oxygen to the upper surface of the film layer to be processed and removing the fluorocarbon layer and the intermediate layer.

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469.  The examiner can normally be reached on Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713